United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1996
                                   ___________

Ronald H. Rutledge,                    *
                                       *
             Plaintiff-Appellant,      *
                                       * Appeal from the United States District
      v.                               * Court for the District of Minnesota.
                                       *
Liberty Life Assurance Company         *
of Boston,                             *
                                       *
             Defendant-Appellee.       *
                                  ___________

                             Submitted: November 13, 2006
                                Filed: March 30, 2007
                                 ___________

Before LOKEN, Chief Judge, and LAY1 and MELLOY, Circuit Judges.
                               ___________

MELLOY, Circuit Judge.

       Plaintiff-Appellant Ronald H. Rutledge appeals a grant of summary judgment
in favor of Defendant-Appellee Liberty Life Assurance Company of Boston (Liberty
Life) on his claim for long-term disability benefits pursuant to a plan under the
Employee Retirement Income Security Act (ERISA), 29 U.S.C. §§ 1001-1461.



      1
        The Honorable Donald P. Lay took permanent disability retirement on January
3, 2007. This opinion is being filed by the remaining judges of the panel pursuant to
8th Cir. Rule 47E.
Rutledge argues the district court2 erred in finding that Liberty Life did not abuse its
discretion in denying Rutledge continued long-term disability benefits. For the
reasons set forth below, we affirm.

      I.     Background

       Andersen Corporation (Andersen) hired Rutledge as a factory window
assembler in 1983. Rutledge worked for Andersen for seventeen years. During his
employment at Andersen, Rutledge participated in an ERISA group disability income
policy (the Policy) offered and administered by Liberty Life. The Policy provides for
a twenty-four month period of disability for an employee unable to perform the duties
of his own occupation. After twenty-four months, a participating employee may
receive disability benefits if he is unable to perform “any occupation.” “Any
occupation” is defined as an occupation that the insured person “is or becomes
reasonably fitted [to perform] by training, education, experience, age, [and] physical
and mental capacity.”

       Prior to his employment at Andersen, Rutledge was injured in a snowmobile
accident. He suffered a compression fracture of a vertebra that left him with slight
numbness in his left leg and difficulty with urination. These injuries did not hinder
his ability to perform his job at Andersen.

      In 1998, Rutledge began to experience additional physical ailments arising from
the snowmobile accident. In February 2000, Rutledge underwent surgery to relieve
pressure on his spinal cord. On June 27, 2000, Rutledge submitted a disability claim,
declaring himself disabled as a result of the snowmobile accident. Liberty Life
considered his claim and approved “own occupation” disability benefits for Rutledge


      2
       The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.

                                          -2-
beginning on August 8, 2000. Liberty Life paid Rutledge “own occupation” disability
benefits for the full twenty-four-month period provided by the Policy.

       While he was receiving “own occupation” benefits, Rutledge saw a number of
physicians. In October 2000, Dr. Thomas Rieser, an orthopedic surgeon and the lower
back specialist responsible for Rutledge’s back surgery, examined Rutledge and stated
Rutledge had “no real back pain at this time.” In February 2001, Dr. Neal Melby, a
general practitioner and Rutledge’s primary physician, noted Rutledge was developing
numbness and weakness in his legs. Also in February 2001, Dr. Robert Maxwell, a
neurosurgeon, examined Rutledge and concluded Rutledge had perfect strength in his
legs. Dr. Maxwell noted that any loss of sensation in Rutledge’s legs did not affect
his ability to walk. By May 2001, Dr. Rieser approved Rutledge for work, with
restrictions: Rutledge could not lift more than twenty to thirty pounds and should not
repetitively lift, bend, or twist. In January 2002, Dr. Steven Siegel, a urologist,
performed surgery on Rutledge. In July 2002, Dr. Siegel reported Rutledge had
benefitted from the surgery, but had begun to experience other complications
requiring the attention of a colorectal specialist.

       In February 2002, Liberty Life informed Rutledge his “own occupation”
disability benefits would expire in August 2002. Liberty Life explained it would seek
additional medical evidence supporting Rutledge’s disability claim under the “any
occupation” standard.

       In August 2002, Dr. Melby provided conflicting accounts of Rutledge’s
condition. On August 7, Dr. Melby opined that Rutledge had success with his
urological issues. On August 15, 2002, Liberty Life informed Rutledge of its tentative
decision not to provide benefits under the “any occupation” provision. A few weeks
later and after learning about Liberty Life’s decision, Dr. Melby reversed his opinion
of Rutledge’s urological status. Dr. Melby also recorded that Rutledge complained
of numbness in his pelvic region and right lower leg, weakness, chronic pain in his

                                         -3-
lower back, and intense discomfort if he stood for more than one hour. Dr. Melby did
not prescribe any pain medication. Dr. Melby described Rutledge as “essentially []
a paraplegic, although he is able to walk.”

      In addition to his physical ailments, in December 2002, Rutledge reported to
Dr. Melby that he suffered from periods of depression. Rutledge declined a
prescription for anti-depressants. There are no records of Rutledge receiving
treatment from a psychiatrist or psychologist.

        While receiving “own occupation” benefits from Liberty Life, Rutledge applied
for Social Security Disability Insurance Benefits. The Social Security Administration
initially denied Rutledge’s application in July 2002. Rutledge appealed, and an
administrative law judge (ALJ) awarded Rutledge benefits in March 2003. In granting
the benefits, the ALJ noted that Rutledge was scheduled to have additional procedures
that might improve his medical condition and recommended Rutledge’s file be
reviewed within a year.

       To confirm Rutledge’s physical limitations, Liberty Life hired a company to
conduct surveillance of Rutledge. On February 18, 2003, an investigator observed
and covertly videotaped Rutledge spending five hours in a local bar. While in the bar,
Rutledge consumed approximately five beers and at least one non-alcoholic beverage
and went to the restroom three times. He sat for three hours before going to the
restroom for the first time. The investigator saw Rutledge walking without limitation
on this day and numerous other days.

      Other physicians were involved in treating Rutledge’s medical problems. Dr.
Susan Congolisi Parker, a colorectal specialist, treated Rutledge. Dr. Parker and Dr.
Siegel, Rutledge’s urologist, agreed in May 2003 the only work restriction Rutledge
required was access to a bathroom. Dr. Melby disagreed with this assessment and
categorized Rutledge as totally disabled in May 2003.

                                         -4-
       Liberty Life referred Rutledge’s file to Dr. John Holbrook, a specialist in
internal medicine, for a complete review. In a report dated July 2, 2003, Dr. Holbrook
noted Rutledge’s medical records did not support Dr. Melby’s conclusions. He found
no objective medical evidence substantiating Dr. Melby’s conclusion that Rutledge
was essentially a paraplegic, and nothing in the file demonstrated Rutledge suffered
from leg weakness or an inability to sit for more than one hour. Dr. Holbrook
concluded Rutledge could work full-time in a sedentary job with minimal restrictions.



       Mary O’Malley, a vocational consultant for Liberty Life, reviewed Dr.
Holbrook’s report. In an August 6, 2003 report, O’Malley listed a number of
available jobs Rutledge would be physically capable of performing with his physical
limitations. In reaching her conclusion, O’Malley considered Dr. Holbrook’s
conclusions as to the restrictions required for Rutledge to be able to work.

       On March 29, 2004, Dr. Parker, Rutledge’s colorectal specialist, performed
surgery on Rutledge. Dr. Parker considered the surgery successful and informed
Liberty Life on June 2, 2004, that Rutledge could work without restriction. Liberty
Life then requested documentation from Rutledge to substantiate his continuing claim
of disability. In response to this request, Liberty Life received a letter from Dr. Melby
dated June 30, 2004. Dr. Melby stated Rutledge remained disabled due to bladder and
sphincter problems, numbness in his legs, and chronic pain in his lower back. Dr.
Melby also commented that Rutledge suffered from depression. Dr. Melby considered
no new information in rendering this opinion: Dr. Melby last examined Rutledge in
January 2003 and last spoke to him on August 5, 2003.

      Rutledge completed two self-assessments of his physical condition. In April
2003, Rutledge reported he could sit for twelve hours a day, forty-five minutes to an
hour at a time; stand for four hours a day, forty-five minutes to an hour at a time; and
walk for one hour a day. On March 3, 2004, Rutledge reported he could sit for eight

                                           -5-
hours a day, one hour at a time; stand for two hours, thirty minutes at a time; and walk
for one hour, thirty minutes at a time. When asked what prevented him from engaging
in any gainful employment, Rutledge referred only to his urological and colorectal
problems; he did not mention lower back pain, numbness in his legs, or depression.



       Dr. Holbrook conducted another review of Rutledge’s records in July 2004. As
part of his review, Dr. Holbrook contacted Dr. Parker, the colorectal specialist who
performed Rutledge’s surgery. Dr. Parker opined that Rutledge could work full-time
with minimal restrictions. Dr. Holbrook concluded Dr. Melby’s assessment and
Rutledge’s self-reported limitations were inconsistent with the record. Dr. Holbrook
determined Rutledge was capable of working in a full-time, sedentary job, so long as
he had a lifting restriction of twenty pounds and access to a bathroom.

      Dr. Anthony Parisi, an orthopedic surgeon, reviewed Rutledge’s file in August
2004. While his review was limited to orthopedic conditions, he concurred in Dr.
Holbrook’s assessment. He indicated Rutledge could work in a full-time, sedentary
job with a lifting restriction of twenty to thirty pounds and no repetitive lifting,
bending, or twisting.

      In August 2004, Patricia Thal, a vocational case manager for Liberty Life,
reviewed the report prepared by Mary O’Malley, in light of the file reviews by Drs.
Holbrook and Parisi. Thal concluded O’Malley’s assessment remained accurate. Like
O’Malley, Thal listed a number of sedentary jobs in the economy Rutledge could
perform.

       On September 2, 2004, Rutledge received a phone message stating he would
receive “any occupation” long-term disability benefits. However, this phone message
was based upon a misreading of Thal’s report, and when Rutledge’s case manager
realized the mistake, Liberty Life officially denied Rutledge’s claim. Liberty Life

                                          -6-
determined Rutledge was not eligible for long-term disability benefits because he did
not qualify under the “any occupation” provision. Liberty Life informed Rutledge of
its decision to deny his claim on October 5, 2004. In a five-page letter, Liberty Life
explained the reasoning behind its decision, highlighting the opinions of Drs. Parker,
Holbrook, and Parisi. The letter noted that Rutledge was capable of work as a
machine operator and was therefore not entitled to “any occupation” benefits.
Rutledge received long-term disability benefits throughout the time Liberty Life
considered his claim.

       Rutledge appealed Liberty Life’s decision. As part of his appeal, Rutledge
submitted medical records to Liberty Life. The materials submitted addressed
Rutledge’s condition from January 2001 through January 2003 – not his condition at
the time his benefits were denied – and had already been provided to Liberty Life.
Liberty Life denied Rutledge’s appeal.

      Rutledge then filed an ERISA action in the district court, seeking review of
Liberty Life’s denial of continuing long-term disability benefits. The court granted
summary judgment to Liberty Life. The court concluded Liberty Life’s decision was
supported by substantial evidence and, thus, not an abuse of discretion. This appeal
followed.

      II.    Discussion

      We review the district court’s grant of summary judgment de novo. Smith v.
United Television, Inc. Special Severance Plan, 474 F.3d 1033, 1035 (8th Cir. 2007).
“Where, as here, an ERISA plan gives the administrator ‘discretionary authority to
determine eligibility for benefits,’ we review the administrator’s decision for an abuse




                                          -7-
of discretion.”3 House v. Paul Revere Life Ins. Co., 241 F.3d 1045, 1048 (8th Cir.
2001) (quoting Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)).

       In considering whether Liberty Life abused its discretion, “we must affirm if
a reasonable person could have reached a similar decision, given the evidence before
him, not that a reasonable person would have reached that decision.” Groves v.
Metro. Life Ins. Co., 438 F.3d 872, 875 (8th Cir. 2006) (internal quotation omitted).
The essence of the inquiry is whether the decision is supported by substantial
evidence. See McGee v. Reliance Standard Life Ins. Co., 360 F.3d 921, 924 (8th Cir.
2004) (noting that a reasonable decision is one supported by substantial evidence).
We consider “both the quantity and quality of evidence” in determining whether
substantial evidence supports the decision to deny benefits. Groves, 438 F.3d at 875.
Substantial evidence is “more than a scintilla, but less than a preponderance.” Ferrari
v. Teachers Ins. & Annuity Ass’n, 278 F.3d 801, 807 (8th Cir. 2002) (internal
quotation omitted).

       Applying this deferential standard of review, we conclude substantial evidence
supports Liberty Life’s decision to deny Rutledge long-term disability benefits; thus,
Liberty Life did not abuse its discretion. Liberty Life considered opinions offered by
Rutledge’s many treating physicians and conducted multiple thorough reviews of his
entire medical treatment file. Many of Rutledge’s treating physicians, including the
specialists treating the problems Rutledge himself identified as preventing him from
engaging in any occupation, concluded Rutledge was able to work with minimal
restrictions. Additionally, the physicians retained by Liberty Life to review
Rutledge’s medical file concluded Rutledge was capable of performing sedentary
work with limited restrictions.

      3
        A less deferential standard of review would apply if Liberty Life operated
under a conflict of interest or engaged in procedural irregularities. See Woo v. Deluxe
Corp., 144 F.3d 1157, 1160-62 (8th Cir. 1998). Because we conclude no such flaws
existed, a more searching review is not required.

                                          -8-
        While one of Rutledge’s physicians, Dr. Melby, maintained that Rutledge was
completely disabled, Liberty Life was not required to accept Dr. Melby’s assessment
of his condition over that of Rutledge’s other treating physicians or the opinions of the
reviewing physicians. See, e.g., Groves, 438 F.3d at 875 (stating that plan
administrator was not required to accept treating physician’s assessment over that of
a reviewing physician). “Where the record reflects conflicting medical opinions, the
plan administrator does not abuse its discretion in finding the employee not to be
disabled.” Delta Family-Care Disability and Survivorship Plan v. Marshall, 258 F.3d
834, 843 (8th Cir. 2001). Moreover, Dr. Melby’s opinion of June 30, 2004 was offered
without a recent examination of or consultation with Rutledge. Dr. Melby provided
no objective evidence to support his opinion. It was not unreasonable for Liberty Life
to reject Dr. Melby’s unsupported opinion and rely upon the opinions of Rutledge’s
other treating physicians, as well as those of the reviewing physicians. See Groves,
438 F.3d at 875 (upholding a plan’s rejection of a treating physician’s opinion when
it was internally inconsistent and offered without support from objective evidence).



       Rutledge argues that Liberty Life abused its discretion because: 1) it failed to
consider Rutledge’s medical conditions in combination; 2) it didn’t consider the
Social Security Administration’s grant of disability benefits to Rutledge; and 3) it
failed to employ an independent expert to examine and evaluate Rutledge’s condition.
These arguments fail. First, Liberty Life considered Rutledge’s many medical
conditions and his physical status as a whole in determining he did not qualify for
“any occupation” long-term disability benefits. Dr. Holbrook considered all of
Rutledge’s ailments and the treatments he received in conducting his file reviews.
Although Dr. Parisi limited his opinion to orthopedic issues, Dr. Parisi also considered
Rutledge’s complete medical file in conducting his review.

      Second, there is no evidence in the record Liberty Life failed to consider the
Social Security Administration’s award of benefits. The decision was in the claim

                                           -9-
file, and Liberty Life’s decision was made based upon consideration of the entire file;
Liberty Life was not required to specifically mention each document it considered in
reaching its decision. In addition, the Social Security Administration’s decision was
of little probative value as it was rendered over a year before Liberty Life’s decision
to terminate benefits and before significant changes in Rutledge’s medical status,
including his colorectal surgery. Moreover, Liberty Life was not bound by the Social
Security Administration’s decision. See Farfalla v. Mutual of Omaha Ins. Co., 324
F.3d 971, 975 (8th Cir. 2003) (“[A]n ERISA plan administrator or fiduciary generally
is not bound by an SSA determination that a plan participant is disabled, even when
the plan’s definition of disabled is similar to the definition the SSA applied.”) (internal
quotations and alterations omitted).

       Finally, Liberty Life was free to rely upon their regular consultants and
employees in considering Rutledge’s claim for long-term disability benefits. An
ERISA plan administrator need not order an independent medical examination when
the insured’s evidence supporting a disability claim is facially insufficient. See Layes
v. Mead Corp., 132 F.3d 1246, 1251-52 (8th Cir. 1998). Three of Rutledge’s own
treating physicians – Drs. Rieser, Parker, and Siegel – all concluded he could work
with minimal restrictions, and these conclusions were supported by objective medical
evidence. Under these circumstances, it was not an abuse of discretion for Liberty
Life not to seek an independent medical examination.

      III.   Conclusion

      For the foregoing reasons, the judgment of the district court is affirmed.
                      ______________________________




                                           -10-